DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, claims 2, 4, 5, 7 and 11 respectively reciting the indefinite “λ” limitations (see 35 USC 112b rejections below) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


ALL claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11, first clause, respectively reciting “the two ends” are indefinite for lacking antecedent basis. 
Claims 1 and 11, second clause, respectively reciting second instances of “length direction”, “two ends” and “a first end and a second end” are indefinite, it’s NOT understood whether these second instances are the same as those recited in first clause of the claim. 
Claims 1 and 11, third clause, respectively reciting a third instance of “length direction” are indefinite, since it’s unclear whether this limitation is in addition to those earlier recited. 
Claims 2 and 11 respectively reciting “the length of the impedance control line is between λ/2 λ/2 and λ/4” are indefinite, since “λ” has NOT been defined and it’s NOT understood what “λ/2 λ/2” means. As such, scope of this limitation cannot be ascertained. Similarly, claims 4, 5 and 7 respectively reciting “λ/2 λ/8 and λ/16”, “λ/2 λ/20” and “λ/2 λ/20” are indefinite, since scope of these limitations cannot be ascertained. Further, claim 11 reciting “λ/2 λ/8 and λ/16”, “λ/2 λ/20” and “λ/2 λ/20” are indefinite for the aforementioned reason(s). 
Claims 6 and 9 respectively reciting “the corner” are indefinite for lacking antecedent basis, which should read --a corner--. 
Claims 10 and 11 respectively reciting two instances of “the corner” are indefinite, since it’s unclear whether they are the same or different corners. For purposes of examination, these limitations will be interpreted as --a first corner-- and --a second corner--, thereby clearly reading on Fig. 1 of the invention. 
Claims 10 and 13 respectively reciting two instances of “λ/20 multiplied by 1.5” are indefinite, since “λ” has NOT been defined. 
Rest of the claims are rejected for depending on claim 1 or 11. 
There should be a clear recitation of interrelated structure in order to provide a complete and operable antenna structure. 

The following claims drafted by the examiner and considered to distinguish patentably over the art of record in this application, are presented to applicant for consideration: 

1. (Currently Amended) An antenna structure, comprising: 
a substrate, having two sides in a width direction respectively defined as a first side and a second side, and the two ends in a length direction respectively defined as a first end and a second end; 
an impedance control line, located on the first side of the substrate, with its length direction parallel to the length direction of the substrate, and two of its ends respectively defined as a first end and a second end; the first end of the impedance control line being close to the first end of the substrate, the second end of the impedance control line being close to the second end of the substrate; 
a first impedance control area, arranged on the substrate, located on one side of the impedance control line and close to the second end of the impedance control line, with its length direction parallel to the length direction of the substrate, and a first hollow part separating the first impedance control area from the impedance control line; 
a metal element, arranged on the substrate and connected to the first end of the impedance control line, the second end of the impedance control line, and one end of the first impedance control area.  

11. (Currently Amended) An antenna structure, comprising: 
a substrate, having two sides in a width direction respectively defined as a first side and a second side, and the two ends in a length direction respectively defined as a first end and a second end; 
an impedance control line, located on the first side of the substrate, with its length direction parallel to the length direction of the substrate, and two of its ends respectively defined as a first end and a second end; the first end of the impedance control line being close to the first end of the substrate, the second end of the impedance control line being close to the second end of the substrate, and the length of the impedance control line is between λ being a wavelength of a frequency band of operation; 
a first impedance control area, arranged on the substrate, located on one side of the impedance control line and close to the second end of the impedance control line, with its length direction parallel to the length direction of the substrate, and a first hollow part separating the first impedance control area from the impedance control line, the length of the first impedance control area being between 
a metal element, arranged on the substrate and connected to the first end of the impedance control line, the second end of the impedance control line, and one end of the first impedance control area; 
a second impedance control area, arranged close to a first corner between the second side and the second end of the substrate, and separated from the metal element by a second hollow part; the distance between the second impedance control area and the metal element being 
a third hollow part, located close to a second corner between the first end of the substrate and the second side of the substrate, and surrounded by the metal element.

Allowable Subject Matter
Claims 1 and 11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, none of the prior art shows, teaches or fairly suggests the features of “a first impedance control area, arranged on the substrate, located on one side of the impedance control line and close to the second end of the impedance control line, with its length direction parallel to the length direction of the substrate, and a first hollow part separating the first impedance control area from the impedance control line; a metal element, arranged on the substrate and connected to the first end of the impedance control line, the second end of the impedance control line, and one end of the first impedance control area.”  
Regarding claim 11, none of the prior art shows, teaches or fairly suggests the features of “a first impedance control area, arranged on the substrate, located on one side of the impedance control line and close to the second end of the impedance control line, with its length direction parallel to the length direction of the substrate, and a first hollow part separating the first impedance control area from the impedance control line, the length of the first impedance control area being between λ/8 and λ/16, and the distance between the first impedance control area and the impedance control line being λ/20; …;
a third hollow part, located close to a second corner between the first end of the substrate and the second side of the substrate, and surrounded by the metal element.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chen (US 2020/0411994)
Kuo (US 9973232)
Kuo (US 9002262)
Pankinaho (US 2002/0180650)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN Z ISLAM whose telephone number is (571)270-1719. The examiner can normally be reached Mon-Fri 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAMEON LEVI can be reached on (571)272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HASAN ISLAM/Primary Examiner, Art Unit 2845